J-S32032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JOHN E. SKOPINSKI,

                            Appellant                 No. 2773 EDA 2015


                  Appeal from the PCRA Order August 17, 2015
                 in the Court of Common Pleas of Bucks County
               Criminal Division at No.: CP-09-CR-0004861-2009


BEFORE: BOWES, J., MUNDY, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                FILED JUNE 01, 2016

        Appellant, John E. Skopinski, appeals from the order entered August

17, 2015, which denied and dismissed, following a hearing, his first,

counseled petition brought under the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546.              On appeal, Appellant claims he received

ineffective assistance of plea counsel. We affirm.

        We take the underlying facts and procedural history in this matter

from the PCRA court’s August 17, 2015 opinion and our independent review

of the certified record.

        The facts underlying Appellant’s conviction stem from his sexual abuse

of his stepdaughter beginning when she was twelve and ending when she
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S32032-16


was approximately fourteen and one-half. (See Affidavit of Probable Cause,

4/30/09, at unnumbered pages 1-2).               During this time, Appellant would

order the victim to masturbate him, engage in oral sex with her, and

ultimately have vaginal intercourse with her. (See id.).

       On   November       15,    2009,    the   Commonwealth    filed   a   criminal

information charging Appellant with two counts of involuntary deviate sexual

intercourse (IDSI), one count of unlawful contact with a minor, two counts of

sexual assault, two counts of statutory sexual assault, one count of

endangering the welfare of a child (EWOC), one count of indecent assault,

one count of possession of an instrument of crime (PIC), and one count of

corruption of minors.1 On November 16, 2009, Appellant entered an open

guilty plea to two counts of IDSI, unlawful contact with a minor, two counts

of statutory sexual assault, EWOC, indecent assault, PIC, and corruption of

minors.     At Appellant’s request, the trial court incorporated the affidavit of

probable cause to serve as the factual basis of the plea and did not read any

of the facts or charges in open court because of the presence of other

prisoners and Appellant’s fear of persecution.            (See N.T. Plea Hearing,

11/16/09, at 10-11).

       There was a lengthy delay between entry of Appellant’s plea and

sentencing because of the need for a sexually violent predator (SVP) inquiry
____________________________________________


1
  18 Pa.C.S.A. §§ 3123(a)(6), 6318(a)(1), 3124.1, 3122.1, 4304(a),
3126(a)(7), 907(a), and 6301(a)(1), respectively.



                                           -2-
J-S32032-16


and an assessment by the Sexual Offenders’ Assessment Board (SOAB). On

January 30, 2010, the SOAB recommended that the trial court designate

Appellant a SVP.      The sentencing hearing was again scheduled and

continued several times.

      On October 26, 2010, Appellant filed a motion to withdraw his guilty

plea. On January 25, 2011, Appellant filed an amended motion to withdraw

his guilty plea. The trial court held a hearing on Appellant’s motion on March

23, 2011. At the hearing, the trial court heard extensive testimony about

Appellant’s decision to plead guilty and the circumstances under which he

requested that the trial court keep the charges and facts underlying his plea

private. (See N.T. Plea Withdrawal Hearing, 3/23/11, at 12-53). The trial

court denied the motion on April 18, 2011.

      On May 4, 2011, the trial court sentenced Appellant to an aggregate

term of incarceration of not less than twenty-five nor more than fifty years.

(See N.T. Sentencing, 5/04/11, at 53-55). The trial court also designated

Appellant a SVP.    (See id. at 25).   On May 16, 2011, Appellant filed a

motion for reconsideration. The trial court held a hearing on the motion on

August 1, 2011, and denied the motion that same day. On August 25, 2011,

Appellant filed a notice of appeal to this Court. On October 19, 2012, this

Court affirmed the judgment of sentence.          (See Commonwealth v.

Skopinski, 62 A.3d 459 (Pa. Super. 2012) (unpublished memorandum)).




                                    -3-
J-S32032-16


On June 27, 2013, the Pennsylvania Supreme Court denied leave to appeal.

(See Commonwealth v. Skopinski, 70 A.3d 810 (Pa. 2013)).

       On June 18, 2014, Appellant, acting pro se, filed a timely PCRA

petition.    On July 2, 2014, the PCRA court appointed counsel to represent

Appellant.    On November 18, 2014, PCRA counsel filed a motion seeking

leave to amend Appellant’s PCRA petition. The PCRA court did not act on the

motion. On January 7, 2015, counsel filed a motion seeking leave to file a

second2 amended PCRA petition. Again, the PCRA court did not act on the

motion.

       On January 9, 2015, an evidentiary hearing began.      At the hearing,

Appellant withdrew his challenge to the legality of his sentence. (See N.T.

PCRA Hearing, 1/09/15, at 9, 25). In addition, the parties incorporated the

discovery and notes of testimony from previous hearings in the case. (See

id. at 25-29). The hearing continued on July 16, 2015, with the testimony

of Michael Lacson, Esquire, who represented Appellant at the trial level. The

PCRA court summarized his testimony thusly,

       [Attorney Lacson] was specifically assigned to [Appellant’s] case
       on May 11, 2009 after [Appellant’s] arrest. [Attorney] Lacson
       reviewed the copy of the [c]riminal [c]omplaint and affidavit of
       [p]robable [c]ause with [Appellant] prior to the [p]reliminary
       [h]earing, including the elements of the crimes charged, what
       the Commonwealth would have to prove at the district court
       level, what a [p]reliminary [h]earing was, etc.           At the
____________________________________________


2
  The motion is mistakenly titled “Fourth Motion to Amend [Appellant’s]
PCRA Petition.”



                                           -4-
J-S32032-16


     [p]reliminary [h]earing, the victim testified and, although [r]ape
     of a [c]hild was withdrawn, all remaining charges were held for
     trial in the Court of Common Pleas. [Attorney] Lacson discussed
     the remaining charges following the [p]reliminary [h]earing and
     he testified that [Appellant] did not have difficulty
     understanding.

           [Attorney] Lacson recalled that on two [] separate
     occasions he received discovery from the Commonwealth which
     he reviewed, made a copy of this discoverable material in
     addition to the [n]otes of [t]estimony from the [p]reliminary
     [h]earing, and provided it for [Appellant’s] review.   Again,
     [Attorney] Lacson explained that he discussed all of the
     elements of the charges and spoke to [Appellant] at length
     about his case and, additionally, he broke down what type of
     conduct was encompassed by the crimes charged.

            [Attorney] Lacson prepared this case for trial, as no
     negotiation was offered by the Commonwealth. During this
     time, [Attorney] Lacson met with [Appellant] approximately five
     [] or six [] times to discuss trial strategy and prepare the case
     for trial. In full disclosure, [Attorney] Lacson discussed with
     [Appellant] the likelihood of a conviction if he proceeded to a
     trial and, regardless, [Appellant] was steadfast in his desire for a
     trial. However, in early November of 2009, [Appellant] admitted
     to [Attorney] Lacson that “the truth will come out” and he
     indicated his intent to enter a guilty plea. He told [Attorney]
     Lacson that “it happened” and “was consensual” and he
     intimated his concern that the victim had “come onto him” and
     that no force or threats of force were made. [Attorney] Lacson
     explained to [Appellant] that the charges were age-based and
     did not contain a force element.          In terms of sentencing,
     [Attorney] Lacson indicated that two [] of the crimes [Appellant]
     pled guilty to (Count I & 2-IDSI) carried a mandatory five [] to
     ten [] year sentence, and finally, [Attorney] Lacson indicated to
     [Appellant] that it was his prediction, and not his guarantee, that
     he would get closer to a five [] to ten [] year sentence.

           Once his SOAB assessment was returned, [Appellant]
     indicated he did not want to withdraw his guilty plea. Instead,
     [Attorney] Lacson secured an expert for the SVP hearing.
     [Appellant] had in his possession a copy of the SOAB report
     during this entire time.     He was unhappy with the SVP
     designation because he claimed that there was no force or

                                    -5-
J-S32032-16


     violence involved in his sexual assault of the victim in this case.
     However, [Attorney] Lacson attempted to explain that the
     designation did not solely encompass individuals who used
     violence to perpetrate their assaults.

            [Attorney] Lacson went on vacation in July . . . . During
     this time, following a review of the elements of the offenses, the
     facts alleged in this case and the SOAB report, [Appellant] made
     no effort to file or to have his counsel file a [m]otion to
     [w]ithdraw [g]uilty [p]lea.

           [Appellant] eventually discussed withdrawing his [g]uilty
     [p]lea with [Attorney] Lacson. [Attorney] Lacson testified that
     he did not believe a motion to withdraw to have merit because
     [Appellant’s] basis to withdraw the guilty plea, that he did not
     agree he used force in the commission of the crimes for which he
     was convicted or that he was properly classified by law as an
     SVP, did not hold merit.            [Attorney] Lacson included
     [Appellant’s] new-found assertion of innocence in an amended
     [m]otion to [w]ithdraw, which was filed on January 15, 2011.
     [Attorney] Lacson testified that by agreement with the District
     Attorney and the understanding of the [c]ourt, based on the
     nature of the crime and other people being present in the
     courtroom, leave was requested again to incorporate the
     affidavit of [p]robable [c]ause as the factual basis for the plea.
     [Attorney] Lacson brought both his concern and [Appellant’s]
     concern for his own safety and protection from future inmates at
     the state level to the attention of the [c]ourt. He testified that
     [Appellant] was in full agreement and was happy that this
     [c]ourt granted his request. He did not ask that the courtroom
     be cleared. His intention in incorporating the affidavit was based
     on conversations with [Appellant] and his own personal
     knowledge that once inmates convicted of sexual offenses on
     children are moved and placed into the general population they
     are oftentimes abused in [prisons]. [Attorney] Lacson did not
     raise a defective plea colloquy in this [m]otion, as it was his
     testimony that it was [Appellant’s] request to incorporate the
     [p]robable [c]ause [a]ffidavit.

           In addition to [Attorney] Lacson’s testimony concerning
     the factual basis for the plea, in his initial pro se PCRA [p]etition,
     [Appellant] indicated, verbatim, as follows:




                                     -6-
J-S32032-16


                   Before going to court, counsel told me he
             would talk to the judge to ask if the judge, in open
             court, would not discuss nor mention the facts of the
             crime [Appellant] was pleading to; counsel stated
             that he would request it but it was only a request
             and the judge did not have to honor it.

                   Back at the prison, I learned from other
             inmates that this was not possible, and that I would
             be required to acknowledge the facts of the crime in
             order for the court to accept the guilty plea.

      “Motion for Post Conviction Collateral Relief,” 6/18/14, Att. Exh.
      p. 1.

            At the conclusion of the July 16, 2015 video hearing,
      [Appellant] indicated it was his intention to testify and, as a
      result, the hearing had to be continued.

            We resumed with [Appellant’s] evidentiary hearing on
      August 13, 2015. However, [Appellant] indicated it was no
      longer his desire to testify and the defense rested. Additionally,
      the Commonwealth rested based on their previous motions,
      answers and briefs filed regarding this PCRA litigation.

(PCRA Court Opinion, 8/17/15, at 8-11).

      On August 17, 2015, the PCRA court denied Appellant’s PCRA petition,

specifically finding trial counsel’s testimony “extraordinarily specific, credible

and detailed based . . . [the PCRA court] accepts [Attorney] Lacson’s

testimony without reservation and we do not accept the testimony of

[Appellant.].” (Id. at 12).

      The instant, timely appeal followed.     On October 5, 2015, the PCRA

court ordered Appellant to file a concise statement of errors complained of

on appeal.   See Pa.R.A.P. 1925(b).      Appellant filed a timely Rule 1925(b)




                                      -7-
J-S32032-16


statement.     The PCRA court does not appear to have issued an additional

opinion. See Pa.R.A.P. 1925(a).

        On appeal, Appellant raises the following questions for our review.3

        1.    Did the [PCRA] court’s failure to explicitly allow
        amendment of [Appellant’s] PCRA petition foreclose appellate
        consideration of the issues raised in the amended petition, even
        though those issues were those that were litigated in the PCRA
        proceeding?

        2.    Did [Appellant] receive ineffective assistance of counsel
        when counsel, filing a motion to withdraw guilty plea at
        [Appellant’s] request, failed to raise the issue of the inadequacy
        of the guilty plea colloquy?

(Appellant’s Brief, at 3).

        Appellant appeals from the denial of his first PCRA petition. It is long

settled that “[o]ur standard of review from the grant or denial of post-

conviction    relief   is    limited   to   examining   whether   the   PCRA   court’s

determination is supported by the evidence of record and whether it is free

of legal error. We will not disturb findings that are supported by the record.”

Commonwealth v. Ousley, 21 A.3d 1238, 1242 (Pa. Super. 2011), appeal

denied, 30 A.3d 487 (Pa. 2011) (citations omitted). “The court’s scope of

review is limited to the findings of the PCRA court and the evidence on the

record of the PCRA court’s hearing, viewed in the light most favorable to the

prevailing party.” Commonwealth v. Duffey, 889 A.2d 56, 61 (Pa. 2005)

(citation omitted).         Further, to be eligible for relief pursuant to the PCRA,
____________________________________________


3
    For ease of disposition, we have reordered the issues in Appellant’s brief.



                                            -8-
J-S32032-16


Appellant must establish that his conviction or sentence resulted from one or

more of the enumerated errors or defects found in Section 9543(a)(2). See

42 Pa.C.S.A. § 9543(a)(2). He must also establish that the issues raised in

the PCRA petition have not been previously litigated or waived.        See 42

Pa.C.S.A. § 9543(a)(3).    An allegation of error “is waived if the petitioner

could have raised it but failed to do so before trial, at trial, during unitary

review, on appeal or in a prior state postconviction proceeding.”           42

Pa.C.S.A. § 9544(b).

      In the first claim, Appellant argues that the PCRA court erred in not

granting him leave to amend his original, pro se PCRA petition, thus

precluding appellate review of the claims raised in the amended petitions.

(See Appellant’s Brief, at 32-33). We disagree.

      It is long-settled that a PCRA petitioner must seek leave of court to

amend a PCRA petition, and claims raised in an unauthorized amended

petition are waived.   See Commonwealth v. Mason, 130 A.3d 601, 627

(Pa. 2015); see also Pa.R.Crim.P. 905(A). Here, as noted above, Appellant

did seek leave to file the amended and second amended PCRA petitions;

however, the PCRA court did not sign the orders.      Nonetheless, it is clear

from the record that the PCRA court allowed the amendments because the

parties thoroughly litigated the issues raised therein at the PCRA hearing.

(See generally N.T. PCRA Hearing, 1/09/15, at 2-29; N.T. PCRA Hearing,

7/16/15, at 3-69). In its opinion and order denying relief, the PCRA court


                                     -9-
J-S32032-16


specifically stated that it considered and was addressing the issues raised in

the second amended PCRA petition. (See PCRA Ct. Op., at 11). Thus, we

conclude that, because the PCRA court implicitly allowed the amendments,

and explicitly considered them, there is no basis for us to find an abuse of

discretion or waiver.   See Commonwealth v. Roney, 79 A.3d 595, 616

(Pa. 2013), cert. denied, 135 S.Ct. 56 (2014) (finding waiver because PCRA

court “did not implicitly or explicitly accept” appellant’s amended filing).

      In the second issue, Appellant claims he received ineffective assistance

of plea counsel because counsel failed to seek withdrawal of Appellant’s

guilty plea on the basis that the plea colloquy was defective.                 (See

Appellant’s Brief, at 16-32). We disagree.

      “A criminal defendant has the right to effective counsel during a plea

process as well as during trial.”    Commonwealth v. Rathfon, 899 A.2d

365, 369 (Pa. Super. 2006) (citation omitted).        Further, “[a]llegations of

ineffectiveness in connection with the entry of a guilty plea will serve as a

basis for relief only if the ineffectiveness caused the defendant to enter an

involuntary or unknowing plea.”      Commonwealth v. Hickman, 799 A.2d

136, 141 (Pa. Super. 2002) (citation omitted). Also, “[w]here the defendant

enters his plea on the advice of counsel, the voluntariness of the plea

depends upon whether counsel’s advice was within the range of competence

demanded of attorneys in criminal cases.” Id. (internal quotation marks and

citations omitted).


                                     - 10 -
J-S32032-16


      We presume that counsel is effective, and Appellant bears the burden

to prove otherwise. See Commonwealth v. Bennett, 57 A.3d 1185, 1195

(Pa. 2012). The test for ineffective assistance of counsel is the same under

both the Federal and Pennsylvania Constitutions.             See Strickland v.

Washington, 466 U.S. 668, 687-88 (1984); Commonwealth v. Jones,

815 A.2d 598, 611 (Pa. 2002). An appellant must demonstrate that: (1) his

underlying claim is of arguable merit; (2) the particular course of conduct

pursued by counsel did not have some reasonable basis designed to

effectuate his interests; and (3) but for counsel’s ineffectiveness, there is a

reasonable probability that the outcome of the proceedings would have been

different. See Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa. 2001),

abrogated on other grounds, Commonwealth v. Grant, 813 A.2d 726 (Pa.

2002).   A failure to satisfy any prong of the test for ineffectiveness will

require rejection of the claim. See Jones, supra at 611. Where, as here,

Appellant pleaded guilty, in order to satisfy the prejudice requirement, he

must show that “there is a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted on going to

trial.” Rathfon, supra at 370 (citation omitted). Here, Appellant has not

shown that there is arguable merit to his claim that the plea colloquy was

defective.

      We have held that where the record clearly shows that the court

conducted    a   thorough   guilty   plea   colloquy   and   that   the   defendant


                                      - 11 -
J-S32032-16


understood his rights and the nature of the charges against him, the plea is

voluntary.    See Commonwealth v. McCauley, 797 A.2d 920, 922 (Pa.

Super. 2001). In examining whether the defendant understood the nature

and consequences of his plea, we look to the totality of the circumstances.

See id.      At a minimum, the trial court must inquire into the following six

areas:

     (1)      Does the defendant understand the nature of the charges
              to which he is pleading guilty?

     (2)      Is there a factual basis for the plea?

     (3)      Does the defendant understand that he has a right to trial
              by jury?

     (4)      Does the defendant understand that he is presumed
              innocent until he is found guilty?

     (5)      Is the defendant aware of the permissible ranges of
              sentences and/or fines for the offense charged?

     (6)      Is the defendant aware that the judge is not bound by the
              terms of any plea agreement tendered unless the judge
              accepts such agreement?

Id. (citation omitted); see also Pa.R.Crim.P. 590, Comment.

     Defense counsel or the attorney for the Commonwealth, as permitted

by the court, may conduct this examination.            See Pa.R.Crim.P. 590,

Comment.       Moreover, the examination may consist of both a written

colloquy that the defendant read, completed, and signed, and made a part of

the record; and an on-the-record oral examination. See id.




                                       - 12 -
J-S32032-16


       Appellant contends that the plea colloquy in the instant matter did not

comply with Pa.R.A.P. 590 because the trial court did not delineate the

individual charges or discuss the factual basis underlying the plea.           (See

Appellant’s Brief, at 16-26).           Appellant relies on Commonwealth v.

Ingram, 316 A.2d 77 (Pa. 1974), in support of this proposition.                (See

Appellant’s Brief, at 20-26).       However, Ingram’s holding that a defective

plea colloquy alone is grounds for withdrawal of a guilty plea, see Ingram,

supra at 80-81, is no longer an accurate statement of the law. Rather, we

look to the totality of the circumstances surrounding the plea to determine

whether a guilty plea was voluntary, knowing, and intelligent.                  See

Commonwealth v. Allen, 732 A.2d 582, 588-89 (Pa. 1999); see also

Commonwealth v. Schultz, 477 A.2d 1328, 1330 (Pa. 1984) (noting that

Commonwealth v. Shaffer, 446 A.2d 591 (Pa. 1982), abrogated “per se

approach” of Ingram and reaffirming that proper test is totality of

circumstances surrounding plea).               Thus, we find Appellant’s reliance on

Ingram to be misplaced.4

____________________________________________


4
   Appellant’s reliance on the Pennsylvania Supreme Court’s decision in
Commonwealth v. Flanagan, 854 A.2d 489 (Pa. 2004) is equally
misplaced.     Flanagan is factually distinct, as, in that matter, the
combination of misstatements of law by the trial court and the failure to put
the underlying facts on the record, in a case involving co-defendants with
widely differing accounts of the incident in question, induced an involuntary
guilty plea to murder generally. See Flanagan, supra at 490-95. Further,
in Flanagan, unlike in the instant matter, the Post Conviction Hearing Act
(PCHA) court did not credit plea counsel’s testimony at the PCHA hearing but
(Footnote Continued Next Page)


                                          - 13 -
J-S32032-16


      In the instant matter, the record demonstrates that, in the totality of

the circumstances, Appellant’s guilty plea was voluntary, knowing and

intelligent. Appellant admits that it was his decision, and his decision alone

to plead guilty. (See N.T. Plea Withdrawal Hearing, 3/23/11, at 16, 21, 27;

see also N.T. PCRA Hearing, 7/16/15, at 39). He acknowledged at the plea

colloquy that he understood that he was giving up his right to trial by jury or

by the court sitting as the finder of fact; giving up his right to file pre-trial

motions; and understood the sentencing ranges.         (See N.T. Plea Hearing,

11/16/09, at 5-7). He stated that he was not forced or threatened. (See
                       _______________________
(Footnote Continued)

did credit that of the appellant’s witnesses. See id. at 497. Lastly, in
affirming the grant of PCHA relief, our Supreme Court acknowledged:

            Although this Court has stressed its strong preference for a
      dialogue in colloquies with meaningful participation by the
      defendant throughout, there is no set manner, and no fixed
      terms, by which factual basis must be adduced.            Moreover,
      while the Court has admonished that a complete failure to
      inquire into any one of the six, mandatory subjects generally
      requires reversal. . . as both parties acknowledge, in determining
      the availability of a remedy in the event of a deficient colloquy, it
      has in more recent cases moved to a more general assessment
      of the knowing, voluntary, and intelligent character of the plea,
      considered on the totality of the circumstances.

Id. at 500-01 (citations omitted). Thus, in affirming the grant of PCHA
relief, the Supreme Court specifically discussed the “centrality” of the trial
court’s erroneous definition of accomplice liability in taking the plea, and the
interrelationship between the failure to elucidate the facts on the record and
that error because of the differences between the two defendants’
statements and their level of culpability in the criminal activities. See id. at
503-04.




                                           - 14 -
J-S32032-16


id. at 7-8). Appellant agreed that he understood that he could be sentenced

to consecutive sentences and would have limited appellate rights. (See id.

at 8-9). Appellant never objected at the plea colloquy to the omission of the

readings of the charges and underlying facts. (See id. at 10-11).

       At the PCRA hearing, plea counsel testified that, in the months

preceding entry of the guilty plea, he had gone over the individual charges

and the facts underlying those charges with Appellant and he understood

both the charges and the underlying facts.        (See N.T. PCRA Hearing,

7/16/15, at 31-36, 38, 41-44, 52, 58, 63-64).      Counsel also testified that

Appellant did not want to have the charges and the underlying facts read in

open court because of safety concerns. (See id. at 22-26, 28, 44-46, 51,

61).   Further, he stated that Appellant admitted that he was guilty of the

charges. (See id. at 40, 63-64). The PCRA court credited this testimony.

(See PCRA Ct. Op., at 12).

       Our Supreme Court has stated that, “A PCRA court’s credibility findings

are to be accorded great deference. Indeed, where the record supports the

PCRA court’s credibility determinations, such determinations are binding on a

reviewing court.” Commonwealth v. Dennis, 17 A.3d 297, 305 (Pa. 2011)

(citations omitted).   As discussed above, the record plainly supports the

PCRA court’s credibility determination.

       Moreover, the statements made during a plea colloquy bind a criminal

defendant. See Commonwealth v. Muhammad, 794 A.2d 378, 384 (Pa.


                                    - 15 -
J-S32032-16


Super. 2002). Thus, a defendant cannot assert grounds for withdrawing the

plea that contradict statements made at that time. See Commonwealth v.

Stork, 737 A.2d 789, 790-91 (Pa. Super. 1999), appeal denied, 764 A.2d

1068 (Pa. 2000).     Further, “[t]he law does not require that appellant be

pleased with the outcome of his decision to enter a plea of guilty: ‘All that is

required is that [appellant’s] decision to plead guilty be knowingly,

voluntarily and intelligently made.’”     Commonwealth v. Yager, 685 A.2d

1000, 1004 (Pa. Super. 1996) (en banc), appeal denied, 701 A.2d 577 (Pa.

1997) (citation omitted).

      Here,   Appellant     has   not   shown    that,   in   the   totality   of   the

circumstances, the alleged defects in the plea colloquy, which occurred

because of his request that the charges and underlying facts not be read

aloud, rendered the guilty plea involuntary. Thus, there was no reason for

plea counsel to file a motion to withdraw on that basis.            We will not fault

plea counsel for failing to raise an unmeritorious claim in his motion. See

Commonwealth v. Reid, 99 A.3d 470, 490-91 (Pa. 2014) (declining to

fault counsel for failing to raise unmeritorious issue).        Thus, his claim of

ineffective assistance of plea counsel lacks merit. See Jones, supra at 611.

      Accordingly, for the reasons discussed above we find that the PCRA

court’s determination is supported by the evidence of record and is free of

legal error. See Ousley, supra at 1242.           Therefore, we affirm the denial

of Appellant’s PCRA petition.


                                        - 16 -
J-S32032-16


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/1/2016




                          - 17 -